PER CURIAM.
Appellant seeks reversal of the order denying his motion to vacate and set aside judgment and sentence for the offense of aggravated assault. Said judgment and sentence have previously been affirmed by this Court. Lopez v. State, 222 So.2d 813 (Fla.App.lst, 1969).
We have given full consideration to the record on appeal and the briefs filed herein and, if appearing therefrom that appellant has failed to demonstrate that prejudicial error was committed in the proceedings below, the order appealed herein is affirmed.
JOHNSON, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.